09-1221-cv
Halaf v. Halaf

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER
FILED ON OR AFTER J ANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE
P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1. W HEN CITING A SUMMARY ORDER IN A
DOCUM ENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, at 500 Pearl Street, in the City of New York,
on the 20th day of April, two thousand ten.

Present:
         PIERRE N. LEVAL,
          ROBERT A. KATZMANN,
         BARRINGTON D. PARKER
                     Circuit Judges,
____________________________________________________________

AVI HALAF,

                   Petitioner-Appellant,

                          v.                            No. 09-1221-cv

AYELET BASON HALAF,

               Respondent-Appellee.
____________________________________________________________

For Petitioner:                            YORAM NACHIMOVSKY , New York, NY

For Respondent:                            ROBERT D. ARENSTEIN , New York, NY


        Appeal from the United States District Court for the Eastern District of New York

(Sifton, J.).
        ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court denying the petition be and hereby is

AFFIRMED.

        Petitioner Avi Halaf brings this action against his wife, Ayelet Bason Halaf, pursuant to

the Convention on the Civil Aspects of International Child Abduction (the Hague Convention)

claiming that his son was wrongfully removed from Israel, and asking for the return of his son to

Israel. We assume the parties’ familiarity with the underlying facts and procedural history of the

case.

        The Hague Convention aims “to protect children from wrongful international removals or

retentions,” and “promptly restore[]” such children to their “country of habitual residence.” 51

Fed. Reg. 10,494, 10,504-05 (March 26, 1986). We have stated that in cases brought under the

Hague Convention, “[n]ormally the shared intent of the parents should control the habitual

residence of the child.” Gitter v. Gitter, 396 F.3d 124, 134 (2d Cir. 2005). The intentions of the

parents as of the last time that their intentions were shared is a question of fact that we review for

clear error. Id. at 133.

        After conducting an evidentiary hearing and considering the testimony of both parties,

the district court found Ayelet Bason Halaf’s version of the facts to be more credible and found

that when the parties’ intentions last converged, they intended for their son to live in the United

States. We conclude that there was no clear error in these findings. We further conclude that,

under the circumstances of this case, the district court appropriately ended the inquiry after

determining the shared intent of the parents.




                                                  2
       We have considered appellant’s remaining arguments and conclude that they lack merit.

Accordingly, for the foregoing reasons, the judgment of the district court dismissing the petition

is hereby AFFIRMED.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                3